UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: March 31, 2011 A look at performance Total returns for the period ended March 31, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) 1-year 5-year 10-year 1-year 5-year 10-year Class A 1 10.64 1.22 3.45 10.64 6.23 40.36 Class B 1 10.47 0.84 2.78 10.47 4.30 31.57 Class C 1 14.47 1.23 2.78 14.47 6.30 31.57 Class I 16.93 2.62 4.32 16.93 13.82 52.61 Class R1 15.96 1.63 3.19 15.96 8.41 36.89 Class R3 16.09 1.74 3.30 16.09 8.99 38.32 Class R4 16.43 2.04 3.61 16.43 10.65 42.55 Class R5 16.78 2.35 3.92 16.78 12.30 46.86 Class T 10.42 0.63 2.78 10.42 3.20 31.60 Class AdV 16.60 2.36 4.06 16.60 12.38 48.82 Class NAV 17.00 2.70 4.41 17.00 14.23 53.94 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A and Class T shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, R1, R3, R4, R5, ADV and NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. The fee waivers and expense limitations are contractual at least until 7-31-11 for Classes A, B, C, R1, R3, R4, R5, T and ADV. Had the fee waivers and expense limitations not been in place gross expenses would apply. For Classes I and NAV the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R3 Class R4 Class R5 Class T Class ADV Class NAV Net (%) 1.35 2.10 2.10 0.89 1.69 1.59 1.29 0.99 1.40 1.14 0.80 Gross (%) 1.39 2.15 2.27 0.89 13.21 12.58 12.23 11.87 1.43 1.41 0.80 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Rainier Growth Fund | Annual report This chart and table show what happened to a hypothetical $10,000 investment in John Hancock Rainier Growth Fund 1 for the share classes and periods indicated, assuming all dividends were reinvested. For comparison, we’ve shown the same investment in two separate indexes. Class B Class C Class I Class R1 Class R3 Class R4 Class R5 Class T Class ADV Class NAV Began 3-31-01 3-31-01 3-31-01 3-31-01 3-31-01 3-31-01 3-31-01 3-31-01 3-31-01 3-31-01 NAV $13,157 $13,157 $15,261 $13,689 $13,832 $14,255 $14,686 $13,853 $14,882 $15,394 POP $13,157 $13,157 $15,261 $13,689 $13,832 $14,255 $14,686 $13,160 $14,882 $15,394 Index 1 $13,428 $13,428 $13,428 $13,428 $13,428 $13,428 $13,428 $13,428 $13,428 $13,428 Index 2 $13,828 $13,828 $13,828 $13,828 $13,828 $13,828 $13,828 $13,828 $13,828 $13,828 Russell 1000 growth index is an unmanaged index containing those securities in the Russell 1000 Index with a greater-than-average growth orientation. S&P 500 index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 On 4-25-08, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On that date, the Predecessor Fund offered its original share class and institutional share class in exchange for Class A and Class I shares, respectively, of John Hancock Rainier Growth Fund. Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4 Class R5, Class ADV and Class NAV shares of John Hancock Rainier Growth Fund were first offered on 4-28-08. The Predecessor Fund’s original share class returns have been recalculated to reflect the gross fees and expenses of Class A shares. The returns prior to 4-28-08 are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV and Class NAV shares, respectively. Class T shares were first offered 10-6-08; the returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T shares. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. 4 The contingent deferred sales charge, if any, is not applicable. Annual report | Rainier Growth Fund 7 Management’s discussion of Fund performance By Rainier Investment Management, Inc. The market surprised investors by posting strong gains for the year ended March 31, 2011. The start of the period was rocky last spring as the European debt crisis, anemic economic growth and the possibility of a double-dip recession heightened investor fears. But then, equities began a sharp and sustained rebound in the fall after the Federal Reserve announced another initiative to help stimulate the economy. Stronger economic data, good corporate earnings news and growing evidence that the recovery was taking hold in early 2011 helped the market withstand unexpected shocks from political unrest in the Middle East and Africa and a devastating earthquake and tsunami in Japan. For the year ended March 31, 2011, John Hancock Rainier Growth Fund’s Class A shares returned 16.44% at net asset value. The Fund’s performance was roughly in line with the average 16.77% advance of its peer group, the Morningstar, Inc. large-cap growth fund category, but lagged the 18.26% return of its benchmark, the Russell 1000 Growth Index. The Fund underperformed the index because of slight deviations in sector weightings which in aggregate hurt performance. Stock selection, which focused on companies with above-average earnings growth and reasonable stock valuations, was helpful. Producer durables (industrials) had the biggest positive impact on results versus the index, largely because of very strong stock selection in a sector that posted strong gains as the economy recovered. Winners included Cummins, Inc. and Deere & Company. Financial services detracted the most from relative results, largely because of weak stock selection. The sector was one of the year’s worst performers due to pressures from both financial regulatory reform and litigation. Consumer staples also cost us some ground, including an ill-timed investment in Anheuser-Busch InBev NV. Energy overall had little impact on performance versus the index, but accounted for some of the year’s best and worst stock contributors. Standouts included Concho Resources, Inc., an oil company buoyed by a sharp rise in oil prices and Halliburton Company, a worldwide oil services company. In contrast, the Fund did not own ExxonMobil Corp., an integrated energy company that was a large index component. This lack of exposure hampered results versus the index, as rising oil prices lifted the stock. This commentary reflects the views of the portfolio management team through the end of the Fund’s period discussed in this report. The team’s statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 8 Rainier Growth Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on October 1, 2010 with the same investment held until March 31, 2011. Account value Ending value Expenses paid during on 10-1-10 on 3-31-11 period ended 3-31-11 1 Class A $1,000.00 $1,165.70 $6.75 Class B 1,000.00 1,160.50 11.31 Class C 1,000.00 1,160.50 11.31 Class I 1,000.00 1,168.00 4.65 Class R1 1,000.00 1,163.50 9.12 Class R3 1,000.00 1,164.10 8.58 Class R4 1,000.00 1,166.20 6.97 Class R5 1,000.00 1,167.20 5.35 Class T 1,000.00 1,165.50 7.13 Class ADV 1,000.00 1,166.70 6.16 Class NAV 1,000.00 1,168.70 4.27 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at March 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Rainier Growth Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on October 1, 2010, with the same investment held until March 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 10-1-10 on 3-31-11 period ended 3-31-11 1 Class A $1,000.00 $1,018.70 $6.29 Class B 1,000.00 1,014.50 10.55 Class C 1,000.00 1,014.50 10.55 Class I 1,000.00 1,020.60 4.33 Class R1 1,000.00 1,016.50 8.50 Class R3 1,000.00 1,017.00 8.00 Class R4 1,000.00 1,018.50 6.49 Class R5 1,000.00 1,020.00 4.99 Class T 1,000.00 1,018.30 6.64 Class ADV 1,000.00 1,019.20 5.74 Class NAV 1,000.00 1,021.00 3.98 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.25%, 2.10%, 2.10%, 0.86%, 1.69%, 1.59%, 1.29%, 0.99%, 1.32%, 1.14% and 0.79% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class T, Class ADV and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Rainier Growth Fund | Annual report Portfolio summary Top 10 Holdings (27.8% of Net Assets on 3-31-11) 1 Apple, Inc. 5.7% Amazon.com, Inc. 2.4% Deere & Company 3.6% QUALCOMM, Inc. 2.2% Oracle Corp. 2.8% Precision Castparts Corp. 2.0% Google, Inc., Class A 2.7% EMC Corp. 1.9% Schlumberger, Ltd. 2.6% National Oilwell Varco, Inc. 1.9% Sector Composition Information Technology 29% Consumer Staples 6% Industrials 16% Materials 6% Consumer Discretionary 16% Financials 5% Energy 10% Telecommunication Services 1% Health Care 10% Short-Term Investments & Other 1% 1 Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of net assets on 3-31-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Rainier Growth Fund 11 Fund’s investments As of 3-31-11 Shares Value Common Stocks 98.51% (Cost $1,244,648,649) Consumer Discretionary 15.56% Auto Components 0.89% TRW Automotive Holdings Corp. (I) 262,350 14,450,232 Automobiles 1.39% Ford Motor Company (I) 1,505,030 22,439,997 Hotels, Restaurants & Leisure 3.05% Las Vegas Sands Corp. (I) 183,470 7,746,103 Marriott International, Inc., Class A (L) 620,480 22,076,678 McDonald’s Corp. 257,555 19,597,360 Internet & Catalog Retail 3.91% Amazon.com, Inc. (I) 218,970 39,443,066 Netflix, Inc. (I) 28,860 6,849,344 priceline.com, Inc. (I) 33,740 17,087,286 Media 1.46% The Walt Disney Company 550,620 23,726,216 Multiline Retail 1.98% Kohl’s Corp. 272,330 14,444,383 Target Corp. 353,550 17,681,036 Specialty Retail 1.68% Limited Brands, Inc. 539,350 17,733,828 Tiffany & Company 153,460 9,428,582 Textiles, Apparel & Luxury Goods 1.20% NIKE, Inc., Class B 257,745 19,511,297 Consumer Staples 5.76% Beverages 4.69% Anheuser-Busch InBev NV, ADR (L) 357,990 20,466,288 Coca-Cola Enterprises, Inc. 592,550 16,176,615 Hansen Natural Corp. (I) 255,990 15,418,278 The Coca-Cola Company 360,190 23,898,607 Food & Staples Retailing 1.07% Costco Wholesale Corp. 236,330 17,327,716 12 Rainier Growth Fund | Annual report See notes to financial statements Shares Value Energy 10.06% Energy Equipment & Services 5.51% Halliburton Company 340,730 16,981,983 National Oilwell Varco, Inc. 381,620 30,251,017 Schlumberger, Ltd. 452,070 42,160,048 Oil, Gas & Consumable Fuels 4.55% Concho Resources, Inc. (I) 258,680 27,756,364 Noble Energy, Inc. 180,710 17,465,622 Pioneer Natural Resources Company 279,960 28,533,523 Financials 5.46% Capital Markets 3.82% BlackRock, Inc. 46,980 9,443,450 Franklin Resources, Inc. 96,605 12,083,353 T. Rowe Price Group, Inc. 422,800 28,082,376 The Charles Schwab Corp. 685,370 12,357,221 Consumer Finance 0.66% American Express Company 236,340 10,682,568 Diversified Financial Services 0.98% IntercontinentalExchange, Inc. (I) 128,975 15,933,572 Health Care 10.00% Biotechnology 1.12% Alexion Pharmaceuticals, Inc. (I)(L) 80,940 7,987,159 Celgene Corp. (I) 177,355 10,203,233 Health Care Equipment & Supplies 0.88% Intuitive Surgical, Inc. (I)(L) 42,780 14,265,419 Health Care Providers & Services 2.52% AmerisourceBergen Corp. 420,210 16,623,508 Express Scripts, Inc. (I) 289,020 16,072,402 HCA Holdings, Inc. (I) 238,420 8,075,285 Health Care Technology 0.68% SXC Health Solutions Corp. (I) 201,390 11,036,172 Life Sciences Tools & Services 1.28% Agilent Technologies, Inc. (I) 464,780 20,812,848 Pharmaceuticals 3.52% Allergan, Inc. 259,265 18,413,000 Perrigo Company 170,590 13,565,317 Shire PLC, ADR (L) 182,360 15,883,556 Teva Pharmaceutical Industries, Ltd., SADR (L) 183,710 9,216,731 Industrials 15.77% Aerospace & Defense 2.03% Precision Castparts Corp. 223,210 32,852,048 Air Freight & Logistics 1.20% Expeditors International of Washington, Inc. (L) 388,270 19,467,858 See notes to financial statements Annual report | Rainier Growth Fund 13 Shares Value Electrical Equipment 3.95% AMETEK, Inc. 384,330 $16,860,557 Emerson Electric Company 298,750 17,455,963 Rockwell Automation, Inc. (L) 313,880 29,708,742 Machinery 7.40% Cummins, Inc. 179,920 19,722,830 Deere & Company 597,710 57,912,122 Joy Global, Inc. 170,090 16,806,593 PACCAR, Inc. (L) 489,120 25,605,432 Road & Rail 1.19% CSX Corp. 244,750 19,237,350 Information Technology 28.77% Communications Equipment 4.36% BancTec, Inc. (I)(R) 197,026 837,361 F5 Networks, Inc. (I) 98,880 10,142,122 Juniper Networks, Inc. (I) 573,905 24,149,922 QUALCOMM, Inc. 648,020 35,530,937 Computers & Peripherals 9.58% Apple, Inc. (I) 263,850 91,938,533 EMC Corp. (I) 1,148,735 30,498,914 Hewlett-Packard Company (I) 608,650 24,936,391 NetApp, Inc. (I) 163,450 7,875,021 Electronic Equipment, Instruments & Components 0.57% Corning, Inc. 446,940 9,220,372 Internet Software & Services 2.68% Google, Inc., Class A (I) 74,270 43,537,817 IT Services 2.09% Cognizant Technology Solutions Corp., Class A (I) 194,310 15,816,834 Visa, Inc., Class A 246,475 18,145,490 Semiconductors & Semiconductor Equipment 1.80% Broadcom Corp., Class A 505,475 19,905,606 Marvell Technology Group, Ltd. (I) 599,360 9,320,048 Software 7.69% Autodesk, Inc. (I) 326,920 14,420,441 Check Point Software Technologies, Ltd. (I)(L) 514,710 26,275,946 Citrix Systems, Inc. (I) 167,850 12,330,261 Intuit, Inc. (I) 277,250 14,721,975 Oracle Corp. 1,376,750 45,942,148 Salesforce.com, Inc. (I) 82,000 10,953,560 Materials 5.65% Chemicals 3.63% E.I. du Pont de Nemours & Company 345,370 18,984,989 FMC Corp. 194,035 16,479,393 Potash Corp. of Saskatchewan, Inc. 397,050 23,398,157 Metals & Mining 2.02% Goldcorp, Inc. 324,650 16,167,570 Walter Energy, Inc. 122,620 16,606,427 14 Rainier Growth Fund | Annual report See notes to financial statements Shares Value Telecommunication Services 1.48% Wireless Telecommunication Services 1.48% American Tower Corp., Class A (I) 462,740 23,979,187 Yield (%) Shares Value Securities Lending Collateral 4.57% (Cost $74,024,767) John Hancock Collateral Investment Trust (W) 0.2867 (Y) 7,397,589 74,026,931 Par value Value Short-Term Investments 0.70% (Cost $11,417,000) Repurchase Agreement 0.70% Repurchase Agreement with State Street Corp. dated 3-31-11 at 0.010% to be repurchased at $11,417,003 on 4-1-11, collateralized by $11,575,000 Federal National Mortgage Association, 2.000% due 7-14-14 (valued at $11,647,344, including interest) $11,417,000 11,417,000 Total investments (Cost $1,330,090,416) † 103.78% Other assets and liabilities, net (3.78%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 3-31-11. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a percentage of Value as of Issuer, description Acquisition date Acquisition cost Fund’s net assets 3-31-11 BancTec, Inc. 6-20-07 $4,728,640 0.05% $837,361 common stock (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 3-31-11. † At 3-31-11, the aggregate cost of investment securities for federal income tax purposes was $1,339,605,356. Net unrealized appreciation aggregated $342,972,131, of which $353,676,944 related to appreciated investment securities and $10,704,813 related to depreciated investment securities. See notes to financial statements Annual report | Rainier Growth Fund 15 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 3-31-11 This Statement of Assets and Liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,256,065,649) including $72,389,264 of securities loaned (Note2) $1,608,550,556 Investments in affiliated issuers, at value (Cost $74,024,767) (Note2) 74,026,931 Total investments, at value (Cost $1,330,090,416) Cash 225 Receivable for investmentssold 26,458,735 Receivable for fund sharessold 878,902 Dividends and interestreceivable 900,619 Receivable for securities lendingincome 15,583 Other receivables and prepaidexpenses 199,867 Totalassets Liabilities Payable for investmentspurchased 13,459,806 Payable for fund sharesrepurchased 1,762,831 Payable upon return of securities loaned (Note2) 74,068,784 Payable toaffiliates Accounting and legal servicesfees 31,137 Transfer agentfees 182,223 Distribution and servicefees 36 Trustees’fees 74,933 Due to adviser 6,602 Other liabilities and accruedexpenses 118,279 Totalliabilities Netassets Capital paid-in $1,692,989,418 Accumulated distributions in excess of net investment income (54,521) Accumulated net realized loss oninvestments (424,095,725) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 352,487,615 Netassets 16 Rainier Growth Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($412,625,344 ÷ 19,353,612shares) $21.32 Class B ($30,533,831 ÷ 1,460,622shares) 1 $20.90 Class C ($21,719,132 ÷ 1,039,031shares) 1 $20.90 Class I ($237,080,154 ÷ 10,969,174shares) $21.61 Class R1 ($229,983 ÷ 10,881shares) $21.14 Class R3 ($94,427 ÷ 4,452shares) $21.21 Class R4 ($95,259 ÷ 4,452shares) $21.40 Class R5 ($96,100 ÷ 4,458shares) $21.56 Class T ($83,287,050 ÷ 3,928,928shares) $21.20 Class ADV ($22,221,215 ÷ 1,034,229shares) $21.49 Class NAV ($813,344,292 ÷ 37,605,910shares) $21.63 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $22.44 Class T (net asset value per share ÷ 95%) 2 $22.32 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Rainier Growth Fund 17 F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 3-31-11 This Statement of Operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $13,884,344 Securitieslending 168,498 Interest 66,383 Less foreign taxeswithheld (17,833) Total investmentincome Expenses Investment management fees (Note4) 10,927,738 Distribution and service fees (Note4) 1,768,176 Accounting and legal services fees (Note4) 216,689 Transfer agent fees (Note4) 1,388,801 Trustees’ fees (Note4) 109,825 State registration fees (Note4) 156,809 Printing and postage (Note4) 82,266 Professionalfees 180,404 Custodianfees 197,394 Registration and filingfees 27,270 Other 53,356 Totalexpenses Less expense reductions (Note4) (114,970) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 130,661,700 Investments in affiliatedissuers (35,592) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 102,957,897 Investments in affiliatedissuers 4,179 Translation of assets and liabilities in foreigncurrencies 314 Net realized and unrealizedgain Increase in net assets fromoperations 18 Rainier Growth Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 3-31-11 3-31-10 Increase (decrease) in netassets Fromoperations Net investment income(loss) ($892,366) $837,443 Net realized gain(loss) 130,626,108 (35,593,479) Change in net unrealized appreciation(depreciation) 102,962,390 446,159,707 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassI (217,850) (8,940) ClassR5 (41) (1) ClassNAV (907,978) (33,551) Totaldistributions From Fund share transactions (Note5) Totalincrease Netassets Beginning ofyear 1,462,486,018 856,336,486 End ofyear Undistributed (accumulated distributions in excess of) net investment income See notes to financial statements Annual report | Rainier Growth Fund 19 Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 3-31-11 3-31-10 3-31-09 1 3-31-08 2 3-31-07 2 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss (0.06) 3 (0.03) 3 (0.01) 3 (0.02) (0.04) Net realized and unrealized gain (loss) oninvestments 3.07 5.50 (8.06) 0.49 1.41 Total from investmentoperations Net asset value, end ofyear Total return (%) 4 5 5 5 5 Ratios and supplementaldata Net assets, end of year (inmillions) $413 $384 $193 $164 $33 Ratios (as a percentage of average net assets): Expenses beforereductions 1.30 1.45 1.47 1.17 6 1.30 Expenses net of feewaivers 1.30 1.38 1.18 1.19 6 1.19 Expenses net of fee waivers andcredits 1.30 1.34 1.18 1.19 6 1.19 Net investmentloss (0.33) (0.18) (0.04) (0.27) (0.38) Portfolio turnover (%) 90 102 101 86 101 1 After the close of business on 4-25-08, holders of Original Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Original Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassA. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Prior to the reorganization (see Note 7), the Fund was subject to a contractual expense reimbursement and recoupmentplan. CLASS B SHARES Periodended 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 2 (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofyear Total return (%) 5 Ratios and supplementaldata Net assets, end of year (inmillions) $31 $37 $27 Ratios (as a percentage of average net assets): Expenses beforereductions 2.13 2.45 2.82 6 Expenses net of feewaivers 2.10 2.11 2.05 6 Expenses net of fee waivers andcredits 2.10 2.09 2.04 6 Net investmentloss (1.13) (0.94) (0.75) 6 Portfolio turnover (%) 90 102 101 7 1 The inception date for Class B shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 20 Rainier Growth Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 2 (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofyear Total return (%) 5 Ratios and supplementaldata Net assets, end of year (inmillions) $22 $24 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 2.16 2.34 2.82 6 Expenses net of feewaivers 2.10 2.21 2.05 6 Expenses net of fee waivers andcredits 2.10 2.09 2.04 6 Net investmentloss (1.13) (0.93) (0.77) 6 Portfolio turnover (%) 90 102 101 7 1 The inception date for Class C shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS I SHARES Periodended 3-31-11 3-31-10 3-31-09 1 3-31-08 2 3-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 4 0.02 0.04 0.04 — 5 — 5 Net realized and unrealized gain (loss) oninvestments 3.11 5.54 (8.09) 0.54 (0.50) Total from investmentoperations Lessdistributions From net investmentincome (0.02) — 5 (0.01) — — Net asset value, end ofyear Total return (%) Ratios and supplementaldata Net assets, end of year (inmillions) $237 $208 $133 $136 $537 Ratios (as a percentage of average net assets): Expenses beforereductions 0.86 0.90 0.86 0.92 8 1.00 9 Expenses net of feewaivers 0.86 0.90 0.86 0.94 8 0.94 9 Expenses net of fee waivers andcredits 0.86 0.90 0.86 0.94 8 0.94 9 Net investment income(loss) 0.10 0.26 0.22 (0.02) 0.15 9 Portfolio turnover (%) 90 102 101 86 101 10 1 After the close of business on 4-25-08, holders of Institutional Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Institutional Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassI. 2 Audited by previous independent registered public accountingfirm. 3 The inception date for Class I shares is 2-20-07. 4 Based on the average daily sharesoutstanding. 5 Less than ($0.005) pershare. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Notannualized. 8 Prior to the reorganization (see Note 7), the Fund was subject to a contractual expense reimbursement and recoupmentplan. 9 Annualized. 10 Annualized based on investments held for a fullyear. See notes to financial statements Annual report | Rainier Growth Fund 21 CLASS R1 SHARES Periodended 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 2 (0.14) (0.11) (0.08) Net realized and unrealized gain (loss) oninvestments 3.05 5.50 (9.54) Total from investmentoperations Net asset value, end ofyear Total return (%) 3 4 Ratios and supplementaldata Net assets, end of year (inmillions) — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 8.39 13.91 8.70 6 Expenses net of feewaivers 1.72 1.78 1.64 6 Expenses net of fee waivers andcredits 1.72 1.78 1.64 6 Net investmentloss (0.75) (0.65) (0.50) 6 Portfolio turnover (%) 90 102 101 1 The inception date for Class R1 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R3 SHARES Periodended 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 2 (0.12) (0.07) (0.06) Net realized and unrealized gain (loss) oninvestments 3.06 5.49 (9.55) Total from investmentoperations Net asset value, end ofyear Total return (%) 3 4 Ratios and supplementaldata Net assets, end of year (inmillions) — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 16.72 13.68 8.57 6 Expenses net of feewaivers 1.61 1.62 1.54 6 Expenses net of fee waivers andcredits 1.61 1.62 1.54 6 Net investmentloss (0.64) (0.46) (0.40) 6 Portfolio turnover (%) 90 102 101 7 1 The inception date for Class R3 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 22 Rainier Growth Fund | Annual report See notes to financial statements CLASS R4 SHARES Periodended 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 2 (0.06) (0.03) (0.02) Net realized and unrealized gain (loss) oninvestments 3.08 5.53 (9.56) Total from investmentoperations Net asset value, end ofyear Total return (%) 3 4 Ratios and supplementaldata Net assets, end of year (inmillions) — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 16.45 13.33 8.26 6 Expenses net of feewaivers 1.31 1.32 1.24 6 Expenses net of fee waivers andcredits 1.31 1.32 1.24 6 Net investmentloss (0.34) (0.16) (0.10) 6 Portfolio turnover (%) 90 102 101 7 1 The inception date for Class R4 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R5 SHARES Periodended 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 2 (0.02) 0.02 0.03 Net realized and unrealized gain (loss) oninvestments 3.12 5.54 (9.57) Total from investmentoperations Lessdistributions From net investmentincome (0.01) — 3 (0.01) Net asset value, end ofyear Total return (%) 4 5 Ratios and supplementaldata Net assets, end of year (inmillions) — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 16.17 12.97 7.95 7 Expenses net of feewaivers 1.01 1.02 0.94 7 Expenses net of fee waivers andcredits 1.01 1.02 0.94 7 Net investmentincome (loss) (0.03) 0.14 0.20 7 Portfolio turnover (%) 90 102 101 8 1 The inception date for Class R5 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Annual report | Rainier Growth Fund 23 CLASS T SHARES Periodended 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 2 (0.09) (0.11) (0.05) Net realized and unrealized gain (loss) oninvestments 3.05 5.49 (3.68) Total from investmentoperations Net asset value, end ofyear Total return (%) 3 Ratios and supplementaldata Net assets, end of year (inmillions) $83 $83 $72 Ratios (as a percentage of average net assets): Expenses beforereductions 1.47 1.84 2.07 6 Expenses net of feewaivers 1.47 1.84 1.99 6 Expenses net of fee waivers andcredits 1.47 1.84 1.98 6 Net investmentloss (0.50) (0.69) (0.74) 6 Portfolio turnover (%) 90 102 101 7 1 The inception date for Class T shares is 10-6-08. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS ADV SHARES Periodended 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 2 (0.03) — 3 (0.01) Net realized and unrealized gain (loss) oninvestments 3.09 5.53 (9.55) Total from investmentoperations Net asset value, end ofyear Total return (%) 4 4 5 Ratios and supplementaldata Net assets, end of year (inmillions) $22 $18 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.37 1.25 1.14 6 Expenses net of fee waivers 1.14 1.14 1.14 6 Expenses net of feewaivers andcredits 1.14 1.14 1.14 6 Net investment income(loss) (0.17) 0.01 (0.04) 6 Portfolio turnover (%) 90 102 101 7 1 The inception date for Class ADV shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 24 Rainier Growth Fund | Annual report See notes to financial statements CLASS NAV SHARES Periodended 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.03 0.05 0.04 Net realized and unrealized gain (loss) oninvestments 3.11 5.55 (9.57) Total from investmentoperations Lessdistributions From net investmentincome (0.02) — 3 (0.02) Net asset value, end ofyear Total return (%) 4 Ratios and supplementaldata Net assets, end of year (inmillions) $813 $708 $400 Ratios (as a percentage of average net assets): Expenses beforereductions 0.80 0.82 0.83 5 Expenses net of feewaivers 0.80 0.82 0.83 5 Expenses net of fee waivers andcredits 0.80 0.82 0.83 5 Net investmentincome 0.16 0.33 0.26 5 Portfolio turnover (%) 90 102 101 6 1 The inception date for Class NAV shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Notannualized. 5 Annualized. 6 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Annual report | Rainier Growth Fund 25 Notes to financial statements Note 1 — Organization John Hancock Rainier Growth Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek to maximize long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class T and Class ADV shares are closed to new investors. Class NAV shares are sold to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, printing and postage, transfer agent fees and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Effective at the close of business on August 31, 2009, Class R2 converted into Class A and Class R converted into Class R1. The Fund is the accounting and performance successor of the Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On April 28, 2008, the Fund acquired substantially all the assets and assumed the liabilities of the Predecessor Fund pursuant to an agreement and plan of reorganization, in exchange for Class A and Class I shares of the Fund. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
